department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend date date person to contact badge number org organization name xx date contact telephone number address address org address certified mail dear contact address employer_identification_number deadline to petition_tax_court this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx the following reason s you are not organized and operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you filed the required form_1120 u s_corporation income_tax return with us on november 20xx for years ending december 20xx december 20xx and december 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due the last day for filing a petition for declaratory_judgment is june 20xx you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing acting director eo examinations enclosures publication tax exempt and government entities org address department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely renee b wells acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f schedule or exhibit no form 886-a explanation of items name of taxpayer year ended 200xx org legend org organization name state state issues xx date address address city city addendum whether the organization continues to qualify for exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code whether the organization performs substantial exempt activity to warrant exemption facts org org was incorporated under the laws of the state of state on october 200xx ina determination_letter dated april 200xx org was determined to be exempt from federal_income_tax as an organization described in sec_501 the organization is currently located at address city state in its articles of incorporation org stated its purpose is exclusively to create and operate a debt consolidation organization for educational_purposes within the meaning of sec_501 of the internal_revenue_code of 19xx in its application_for exempt status internal_revenue_service form_1023 org provided the following description of the organization’s activities org org will spend the majority of time preparing and sending out proposals to creditors on behalf of our consumers that enter into our debt retirement program included in these proposals are the consumer's contact information consumer’s debt information ie total debt amount debt owed to receiving creditor proposed monthly payment interest rate their total debt but need help in doing so we are able to negotiate a monthly payment amount and yearly interest rate with the creditor to help the consumer pay back the debt owed within their capability thus avoiding bankruptcy by sending these proposals we are notifying the creditor that the consumer wants to pay org will also spend an equal amount of time working with our consumers by answering any questions they have regarding their accounts with creditors including questions regarding newly negotiated interest rates and monthly payments provide help dealing with any collection agencies that contact them org also provides educational material to the consumer regarding how to use credit cards responsibly and how to recognize acknowledge and work with a debt problem including ways to be more financially responsible please see attachment for a sample of the material we pass out department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items schedule or exhibit no name of taxpayer year ended 200xx org org's purpose is to work with creditors on behalf of our consumers in negotiating debt re-payment plans so that the consumer can repay their debt within their capabilities on a monthly basis therefore avoiding bankruptcy as well as providing educational material to consumers regarding financial and credit card responsibility attachments included a debt retirement application estimated monthly payment form debt retirement disclosure and limited power_of_attorney form none of which were designated as attachment org provides services to the public and is not limited to low-income individuals and families who have financial problems org is a small operation currently being run out of the officers’ home as the office was closed in february 200xx the president and secretary are the only employees and they are husband and wife the president has another full-time job so is only available part-time the secretary is also available only part-time advertising for org services was on spanish speaking radio income was derived from fair share contributions and fees charged to clients the examination revealed no monitory public support records of clients participating in the debt management program were the only records kept no records of referrals to other agencies were kept no follow-up contact was noted cook-outs in local parks accounted for outreach programs attendance was dependent upon people gathering for the food and staying for a presentation participating in individual counseling or taking printed materials no records were kept of number of attendees or effectiveness of the outreach programs pamphlets and booklets addressing credit issues were on hand however this material was no longer readily available since walk-ins are not possible there is no mass mailing but leaflets are periodically distributed on parked car windshields at the discount mall in city and at other locations the only counseling now possible is by telephone as prospective clients were not invited to the home the agent had difficulty reaching the eo by telephone as the eoq’s telephone was not answered therefore if the agent could not reach the eo neither could a client for counseling law department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items schedule or exhibit no name of taxpayer year ended 200xx org sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 government’s position the sec_501 tax exempt status of org should be revoked effective january 200xx because it is not operated exclusively for tax exempt purposes there are two basic requirements for an organization to be exempt from federal_income_tax under sec_501 a 501_c_3_organization must be organized and operated exclusively for one or more exempt purposes an organization exempt under sec_501 of the internal_revenue_code must be organized as a corporation including a limited_liability_company trust or unincorporated association the organizing document articles of incorporation if the organization is a corporation articles of organization if a limited_liability_company trust agreement or declaration of trust if a_trust must limit the organization’s purpose s and permanently dedicate its assets to exempt purposes providing a program for consolidation of debt payments with lower interest rates for clients and a convenient debt collection service for creditors are not inherently charitable and educational activities in and of themselves the debt management program provided by the company was not incidental to a primary educational program rather the educational program is incidental to the primary purpose of operating a debt management and adjusting service in better business bureau in spite of good intentions the organization did not qualify for exemption under sec_501 because of a substantial nonexempt purpose org has the substantial non-exempt purpose of providing a debt collection service for creditors and a bill paying services for its clients this operation is clearly distinguished from that described in consumer credit counseling service of state since the primary purpose appears to be maximizing the number of people enrolled in the debt management plan rather than educating them department of the treasury - internal_revenue_service form 886-a page of form 886-a name of taxpayer explanation of items year ended 200xx org schedule or exhibit no given the nature of the dmps described above org’s exempt status should be revoked due to its operation for the substantial nonexempt purpose of providing a debt collection and bill paying service taxpayer’s position the taxpayer has provided no position as of the date of this report conclusion it is the internal revenue’s position that org failed to meet the requirements for an organization described in internal_revenue_code sec_501 and exempt from tax under sec_501 based on the exempt activity of org as set out in its articles there is no substantial exempt activity being performed based on the above org’s exempt status is hereby revoked effective january 200xx form_1120 returns should be filed for the tax periods ending on or after december 200xx department of the treasury - internal_revenue_service form 886-a page of
